Name: Commission Regulation (EC) No 175/1999 of 26 January 1999 amending Regulations (EEC) No 3942/92, (EC) No 86/94, (EC) No 1082/96 and (EC) No 1459/98 establishing reference methods for the determination of certain tracers in butter, butteroil and cream
 Type: Regulation
 Subject Matter: health;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R0175Commission Regulation (EC) No 175/1999 of 26 January 1999 amending Regulations (EEC) No 3942/92, (EC) No 86/94, (EC) No 1082/96 and (EC) No 1459/98 establishing reference methods for the determination of certain tracers in butter, butteroil and cream Official Journal L 020 , 27/01/1999 P. 0022 - 0025COMMISSION REGULATION (EC) No 175/1999 of 26 January 1999 amending Regulations (EEC) No 3942/92, (EC) No 86/94, (EC) No 1082/96 and (EC) No 1459/98 establishing reference methods for the determination of certain tracers in butter, butteroil and creamTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 6(6), Article 7a(3) and Article 12(3) thereof,Whereas reference methods for the determination of stigmasterol and sitosterol in butteroil and in butter have been established by Commission Regulation (EEC) No 3942/92 (3), as amended by Regulation (EEC) No 2539/93 (4), and by Commission Regulation (EC) No 86/94 (5) respectively; whereas a reference method for the determination of the ethylester of beta-apo-8' carotenic acid in concentrated butter and butter has been established by Commission Regulation (EC) No 1082/96 (6) and a reference method for the determination of vanillin in concentrated butter, butter or cream has been established by Commission Regulation (EC) No 1459/98 (7);Whereas the reference methods mentioned above were introduced for the control of compliance with conditions relating to the tracing of butter, butteroil and cream under certain schemes under which these products are subsidised; whereas Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of an aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (8), as last amended by Regulation (EC) No 1982/98 (9) which repealed and replaced Commission Regulation (EEC) No 570/88 (10), as last amended by Regulation (EC) No 531/96 (11), changed the tolerance limits relating to the incorporation of tracers which had previously been applicable;Whereas the tolerance limits for the incorporation of tracers have similarly been adapted in Commission Regulation (EEC) No 3143/85 (12), as last amended by Regulation (EC) No 101/1999 (13) and in Commission Regulation (EC) No 429/90 (14) as last amended by Regulation (EC) No 124/1999 (15);Whereas, furthermore, experience has shown that it is necessary to clarify the application of control results to verify the rate and purity of the tracer incorporation as well as the homogeneity;Whereas it is therefore necessary to amend the regulations establishing the reference methods referred to;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3942/92 is amended as follows:1. in Article 1, 'Regulation (EEC) No 570/88` is replaced by 'Regulation (EC) No 2571/97`;2. point 8 of the Annex is amended as follows:(a) point 8.1 is replaced by the following text:'8.1. Three samples must be taken from the traced product in order to check on the correct tracing of the product.`;(b) points 8.2.2 and 8.2.3 are replaced by the following text:'8.2.2. The results of the three samples obtained from the analysis of the product is used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 120,0 mg/kg (95 % of the minimum incorporation rate for 95 % pure stigmasterol),- 122,0 mg/kg (95 % of the minimum incorporation rate for 85 % pure stigmasterol),- 84,0 mg/kg (70 % of the minimum incorporation rate for 95 % pure stigmasterol),- 86,0 mg/kg (70 % of the minimum incorporation rate for 85 % pure stigmasterol).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation respectively between 120,0 mg/kg and 84,0 mg/kg or 122,0 mg/kg and 86,0 mg/kg`;(c) points 8.3.2 and 8.3.3 are replaced by the following text:'8.3.2. The results of the three samples obtained from the analysis of the product is used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 486,0 mg/kg (95 % of the minimum incorporation rate for 90 % pure sitosterol),- 358,0 mg/kg (70 % of the minimum incorporation rate for 90 % pure sitosterol).The tracer concentration in the sample giving the lowest result is used in conjunction with interpolation between 486,0 mg/kg and 358,0 mg/kg.`Article 2 Regulation (EC) No 86/94 is amended as follows:1. in Article 1, 'Regulation (EEC) No 570/88` is replaced by 'Regulation (EC) No 2571/97`;2. point 8 of the Annex is amended as follows:(a) point 8.1 is replaced by the following text:'8.1. Three samples must be taken from the traced product in order to check on the correct tracing of the product.`;(b) points 8.2.2 and 8.2.3 are replaced by the following text:'8.2.2. The results of the three samples obtained from the analysis of the product are used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 116,0 mg/kg (95 % of the minimum incorporation rate for 95 % pure stigmasterol),- 118,0 mg/kg (95 % of the minimum incorporation rate for 85 % pure stigmasterol),- 81,0 mg/kg (70 % of the minimum incorporation rate for 95 % pure stigmasterol),- 82,0 mg/kg (70 % of the minimum incorporation rate for 85 % pure stigmasterol).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation respectively between 116,0 mg/kg and 81,0 mg/kg or 118,0 mg/kg and 82,0 mg/kg.`;(c) points 8.3.2 and 8.3.3 are replaced by:'8.3.2. The results of the three samples obtained from the analysis of the product are used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 486,0 mg/kg (95 % of the minimum incorporation rate for 90 % pure sitosterol),- 358,0 mg/kg (70 % of the minimum incorporation rate for 90 % pure sitosterol).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation between 486,0 mg/kg and 358,0 mg/kg.`Article 3 Regulation (EC) No 1082/96 is amended as follows:1. in Article 1 'Regulation (EEC) No 570/88` is replaced by 'Regulation (EC) No 2571/97`;2. point 8 of the Annex is amended as follows:(a) point 8.1 is replaced by the following text:'8.1. Three samples must be taken from the traced product in order to check on the correct tracing of the product.`;(b) points 8.2.2 and 8.2.3 are replaced by the following text:'8.2.2. The results of the three samples obtained from the analysis of the product is used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 18,0 mg/kg (95 % of the minimum incorporation rate),- 13,0 mg/kg (70 % of the minimum incorporation rate).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation between 18,0 mg/kg and 13,0 mg/kg.`;(c) points 8.3.2 and 8.3.3 are replaced by:'8.3.2. The results of the three samples obtained from the analysis of the product is used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 20,0 mg/kg (95 % of the minimum incorporation rate),- 14,0 mg/kg (70 % of the minimum incorporation rate).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation between 20,0 mg/kg and 14,0 mg/kg.`Article 4 The Annex to Regulation (EC) No 1459/98 is amended as follows:1. in point 6 'SM = mass of test sample in g (5.1.1, 5.1.2 or 5.1.3)` is replaced by 'SM = mass of test sample in g (5.1.1, 5.1.2 or 5.1.3).Where the cream is analysed for vanillin, the tracer concentration has to be expressed as mg tracer/kg milk fat. This is done by multiplying C with 100/f. f is the fat content of the cream in percent (m/m).`,2. point 8 of the Annex is amended as follows:(a) point 8.2.1 is replaced by:'8.2.1. The incorporation rate for 4-hydroxy-3-methoxybenzaldehyde is 250 grams per tonne of concentrated butter or butter. Where cream is traced, the incorporation rate is 250 grams per tonne of milk fat.`;(b) points 8.2.2 and 8.2.3 are replaced by the following text:'8.2.2. The results of the three samples obtained from the analysis of the product is used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 221,0 mg/kg (95 % of the minimum incorporation rate),- 159,0 mg/kg (70 % of the minimum incorporation rate).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation between 221,0 mg/kg and 159,0 mg/kg.`;(c) points 8.3.1, 8.3.2 and 8.3.3 are replaced by:'8.3.1. The incorporation rate for 4-hydroxy-3-methoxyzaldehyde is 100 grams per tonne of concentrated butter or butter. Where cream is traced, the incorporation rate is 100 grams per tonne of milk fat.8.3.2. The results of the three samples obtained from the analysis of the product is used to check the rate and the homogeneity of tracer incorporation and the lowest of these results is compared with the following limits (Critical Difference for a 95 % probability level (CrD95) taken into consideration):- 79,0 mg/kg (95 % of the minimum incorporation rate),- 54,0 mg/kg (70 % of the minimum incorporation rate).The tracer concentration of the sample giving the lowest result is used in conjunction with interpolation between 79,0 mg/kg and 54,0 mg/kg.`Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 399, 31. 12. 1992, p. 29.(4) OJ L 233, 16. 9. 1993, p. 1.(5) OJ L 17, 20. 1. 1994, p. 7.(6) OJ L 142, 15. 6. 1996, p. 26.(7) OJ L 193, 9. 7. 1998, p. 16.(8) OJ L 350, 20. 12. 1997, p. 3.(9) OJ L 256, 18. 9. 1998, p. 9.(10) OJ L 55, 1. 3. 1988, p. 31.(11) OJ L 78, 28. 3. 1996, p. 13.(12) OJ L 298, 12. 11. 1985, p. 9.(13) OJ L 11, 16. 1. 1999, p. 14.(14) OJ L 45, 21. 2. 1990, p. 8.(15) OJ L 16, 21. 1. 1999, p. 19.